Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This Office Action is in response to the Amendment filed on September 10, 2021, which paper has been placed of record in the file.
2.           Claims 1-20 are pending in this application. 




Claim Rejections - 35 USC § 101
3.         35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


            Note: Examiner points Applicant to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

4.      Claims 1-20 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more.
Independent claim 1, which is illustrative of the all independent claims and analyzing as the following:
         Step 1: Statutory Category? (is the claim(s) directed to a process, machine, manufacture or composition of matter?). Yes. The claim recites a system and, therefore, is a machine.
           Step 2A - Prong 1: Judicial Exception Recited? (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). Yes. The claim recites the following limitations: receive a first service request, determine an estimated value of the first service request, determine at least one candidate service provider…, for each of one candidate service provider: obtain one or more historical order parameters…, receive one or more expected order parameters…, determine an order allocation weight of the first service request…, and determine a target service provider of the first service request…, which is a method of organizing human activity (commercial legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), then it falls within the “Organizing human activity” grouping of abstract idea. Moreover, the claim recites the following limitations of: determine an estimated value of the first service request, determine at least one candidate service provider…, for each of one candidate service provider: obtain one or more historical order parameters…, determine an order allocation weight of the first service request…, and determine a target service provider of the first service request…, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a computer”, “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
             Step 2A - Prong 2: Integrated into a Practical Application? (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception). No. This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a processor, a storage device, and using the processor to perform receive, determine, and obtain steps. The processor is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of receive, determine, and obtain steps) such that it amounts no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (the processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components. Moreover, the claim recites the additional limitations “receive a first service request from a terminal of a service requester via the network; determine an estimated value... based on a location of the service requester, wherein the location of the service request is obtained with a positioning technique via the network; obtain one or more historical order parameters…based on a plurality of historical orders of the candidate service provider obtained from a storage via the network; transmit the first service request to a terminal of the target service provider via network…” which are recited at a high level of generality (i.e., as a general means of receiving and displaying data), which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea. 
           The Berkheimer Memorandum mandates that an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
           (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); 
           (2) a citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); 
           (3) a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); or 

            In this case, the present Specification described in figures 1-3 and paras [0140-0142] of using general-purpose computer and conventional available commercial products to perform the method. Thus, the applicant provides (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional elements. 
	Step 2B: Claim provides an Inventive Concept? (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception). No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
            Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the limitations “receive a first service request from a terminal of a service requester via the network; determine an estimated value... based on a location of the service requester, wherein the location of the service request is obtained with a positioning technique via the network; obtain one or more historical order parameters…based on a plurality of historical orders of the candidate service provider obtained from a storage via the network; transmit the first service request to a terminal of the target service provider via network…” were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. Collecting and transmitting information over a network is well-understood, routine, conventional activity the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that receiving and displaying data is well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, the limitations of “receive a first service request from a terminal of a service requester via the network; determine an estimated value... based on a location of the service requester, wherein the location of the service request is obtained with a positioning technique via the network; obtain one or more historical order parameters…based on a plurality of historical orders of the candidate service provider obtained from a storage via the network; transmit the first service request to a terminal of the target service provider via network” do not providing any improvements to the computer functionality, improvements to the network/network interface, improvements to the positioning technique, they are just merely used as general means for collecting and transmitting information, they do not amount to an inventive concept. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         Berkheimer Option 2, the courts have recognized the following computer functions as well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
          Computer Functions recited at a high-level of generality:
          i. Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe).
          ii. Performing repetitive calculations (Flook, Bancorp).
          iii. Electronic recordkeeping (Alice Corp, Ultramercial).
          iv. Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP).
          v. Electrically scanning or extracting data from a physical document (Content Extraction and Transmission, LLC).
           Accordingly, a conclusion that the “receive a first service request from a terminal of a service requester via the network; determine an estimated value... based on a location of the service requester, wherein the location of the service request is obtained with a positioning technique via the network; obtain one or more historical order parameters…based on a plurality of historical orders of the candidate service provider obtained from a storage via the network; transmit the first service request to a terminal of the target service provider via network” are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, The limitations of “receive a first service request from a terminal of a service requester via the network; determine an estimated value... based on a location of the service requester, wherein the location of the service request is obtained with a positioning technique via the network; obtain one or more historical order parameters…based on a plurality of historical orders of the candidate service provider obtained from a storage via the network; transmit the first service request to a terminal of the target service provider via network”,  which do not amount to significantly more than the abstract idea they do not provide any improvements to another technology or technical field, improvements to the functioning of the computer, improvements to the network/network interface, improvements to the positioning technique, they just merely used as general means for collecting and transmitting data, they do not amount to an inventive concept, and because they well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. It is similar to other concepts that have been identified by the courts, such as Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe). Therefore, the claims do not amount to significantly more than the abstract idea. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         The dependent claims do not add limitations that meaningfully limit the abstract idea. For example, Claim 3 recites determine and expected income…, and determine the order allocation weight…; Claim 4 recites determine an income deviation…, compare the income deviation…, determine a grade of the candidate…, and determine the order allocation weight…; Claim 5 recites determine the grade of the candidate. …; Claim 6 recites determine the order allocation weight…, determine a plurality of value classes…, compare the estimated value…, determine a first historical proportion…, obtain a first expected proportion…, determine the order allocation weight……; Claims 7-8 recite determine a plurality of value classes…, compare the estimated value…, determine one second value class…, determine a first historical proportion…, obtain a first expected Claim 9 recites receive a second service request, determine one order allocation weight…, construct a bipartite graph…, execute a bipartite graph…, determine the target service provider…(see Organizing human activity and Mental processes above). Therefore, the dependent claims do not impart patent eligibility to the abstract idea of the independent claim. The dependent claims rather further narrow the abstract idea and the narrower scope does not change the outcome of the two part Mayo test. Narrowing the scope of the claims is not enough to impart eligibility as it is still interpreted as an abstract idea, a narrower abstract idea. Therefore none of the dependent claims alone or as an ordered combination add limitations that qualify as significantly more than the abstract idea. 
          Regarding independent claims 11 and 20, Alice Corp. establishes that the same analysis should be used for all categories of claims. Therefore, independent claim 11 directed to a method, independent claim 20 directed to a medium,  are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 1. 
          Accordingly, claims 1-20 are not draw to eligible subject matter as they are directed to an abstract idea without significantly more and are rejected under 35 USC § 101 as being directed to non-statutory subject matter.




Allowable Subject Matter
5.           Claims 1-20 are allowed over the prior arts cited of record because the prior arts cited of record do not disclose at least “determine an order allocation weight of the first service request with respect to the candidate service provider based on the estimated value of the first service request, the one or more historical order parameters, and the one or more expected order parameters of the service provider; and determine a target service provider of the first service request from the at least one candidate service provider based on at least one order allocation weight of the first service request with respect to the at least one candidate service provider.”



          
                                       Response to Arguments/Amendment
6.      Applicant's arguments with respect to claims 1-20 have been fully considered but are not persuasive.

              Claim Rejections - 35 USC § 101
             Claims 1-20 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). (See details above).
            A. In response to the Applicant’s arguments that the claimed invention is not directed to an Abstract idea, the Examiner respectfully disagrees and submits that:
Prong 1: the claims recite the limitations of receive a first service request, determine an estimated value of the first service request, determine at least one candidate service provider…, for each of one candidate service provider: obtain one or more historical order parameters…, receive one or more expected order parameters…, determine an order allocation weight of the first service request…, and determine a target service provider of the first service request…, which is a method of organizing human activity (commercial legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), then it falls within the “Organizing human activity” grouping of abstract idea. Moreover, the claim recites the following limitations of: determine an estimated value of the first service request, determine at least one candidate service provider…, for each of one candidate service provider: obtain one or more historical order parameters…, determine an order allocation weight of the first service request…, and determine a target service provider of the first service request…,, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a computer”, nothing in the claim elements preclude the steps from practically being performed in the mind. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. Thus, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
           Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a processor, a storage device, and using the processor to perform receive, determine, and obtain steps. The processor is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of receive, determine, and obtain steps) such that it amounts no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (the processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components. Moreover, the claim recites the additional limitations “receive a first service request from a terminal of a service requester via the network; determine an estimated value... based on a location of the service requester, wherein the location of the service request is obtained with a positioning technique via the network; obtain one or more historical order parameters…based on a plurality of historical orders of the candidate service provider obtained from a storage via the network; transmit the first service request to a terminal of the target service provider via network…” which are recited at a high level of generality (i.e., as a general means of receiving and displaying data), which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract the claim is directed to an abstract idea. 
           B. In response to the Applicant’s arguments that the claims meet the “significantly more” requirements, the Examiner respectfully disagrees and submits that Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the limitations “receive a first service request from a terminal of a service requester via the network; determine an estimated value... based on a location of the service requester, wherein the location of the service request is obtained with a positioning technique via the network; obtain one or more historical order parameters…based on a plurality of historical orders of the candidate service provider obtained from a storage via the network; transmit the first service request to a terminal of the target service provider via network…” were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. Collecting and transmitting information over a network is well-understood, routine, conventional activity the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that receiving and displaying data is well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, the limitations of “receive a first service request from a terminal of a service requester via the network; determine an estimated value... based on a location of the service requester, wherein the location of the service request is obtained with a positioning technique via the network; obtain one or more historical order parameters…based on a plurality of historical orders of the candidate service provider obtained from a storage via the network; transmit the first service request to a terminal of the target service provider via network” do not providing any improvements to the computer functionality, improvements to the network/network interface, improvements to the positioning technique, they are just merely used as general means for collecting and transmitting information, they do not amount to an inventive concept. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
              According, the 101 rejection is maintained.

        
                                                            Conclusion
7.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
            A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

8.          Claims 1-20 are rejected.
9.     The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
             Wang (US 2017/0220966) discloses a customized market platform for facilitating on-demand transport and delivery services for customers and service providers.
            Koline et al. (US 2016/0292679) disclose a system can determine that a service has been initiated for a user by a service provider. During performance or progress of the service.
            Beasley et al. (US 2016/0255159) disclose a system for determining a quota comprises an input interface, a candidate quota determiner, one or more quota modification determiners, and an output interface.
            Chambliss et al. (US 2014/0003087) disclose method and system for optimizing the performance of a storage system by classifying each client request for resources based on operational limits of the resources and controlling when to submit the request for processing based on service class.
            Allen et al. (US 2003/0182413) disclose a selection system to facilitate the provision of services on a computer network to prospective service users.

10.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
December 3, 2021